           Case 4:19-cv-00892-HSG Document 140 Filed 05/22/19 Page 1 of 5




 1   JAMES M. BURNHAM
     Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
 3   Director, Federal Programs Branch
     ANTHONY J. COPPOLINO
 4   Deputy Director, Federal Programs Branch
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
 6   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 7   1100 L Street, NW
     Washington, D.C. 20530
 8   Tel.: (202) 616-5084
 9   Fax: (202) 616-8470

10   Attorneys for Defendants
11
                                 UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
13
14
15    STATE OF CALIFORNIA, et al.,
                                                                          No. 4:19-cv-00872-HSG
16                          Plaintiffs,                                   No. 4:19-cv-00892-HSG
17             v.
18    DONALD J. TRUMP, et al.,                                            STIPULATED REQUEST FOR
                                                                          SUPPLEMENTAL BRIEFING
19                          Defendants.                                   SCHEDULE FOR EL CENTRO
                                                                          AND TUCSON BORDER
20                                                                        BARRIER PROJECTS
21
22    SIERRA CLUB, et al.,
23                          Plaintiffs,
24             v.
25
      DONALD J. TRUMP, et al.,
26
                            Defendants.
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  1
           Case 4:19-cv-00892-HSG Document 140 Filed 05/22/19 Page 2 of 5




 1           Pursuant to Local Rule 6-2 and 7-12, Plaintiffs and Defendants in the above-captioned
 2   cases stipulate and agree as follows:
 3           1.       On May 9, 2019, the Acting Secretary of Defense authorized the funding of four
 4   border barrier projects requested by the Department of Homeland Security using 10 U.S.C.
 5   § 284. One project is located in California (El Centro Project 1), and three projects are located
 6   in Arizona (Tucson Sector Projects 1, 2, and 3). At the time of this decision, the Parties had
 7   fully briefed Plaintiffs’ pending motions for preliminary injunction, thus the Parties did not have
 8   an opportunity to submit argument and evidence concerning these four specific projects.
 9   Plaintiffs’ position is that construction and funding for these four projects should be enjoined.
10   Defendants oppose Plaintiffs’ requested injunction.
11           2.       At the preliminary injunction hearing conducted on May 17, 2019, Defendants’
12   counsel stated that no construction would occur for at least 45 days, allowing time for the
13   Parties to provide supplemental briefing and for the Court to issue an order regarding these new
14   projects before construction begins. The Court ordered the Parties to present a stipulation
15   setting forth a schedule for this briefing.
16           3.       In accordance with the Court’s Order, the Parties have conferred and agreed on
17   the following schedule to submit streamlined supplemental briefs regarding a new motion to
18   enjoin the El Centro and Tucson projects, if necessary after the Court reaches a decision on the
19   Plaintiffs’ pending motions for preliminary injunction.
20           4.       If further motion practice is necessary regarding the El Centro and Tucson
21   projects, the Parties propose the following briefing schedule:
22                •   May 29: Plaintiffs’ motions, supplemental briefs, and supporting evidence;
23                •   June 10: Defendants’ supplemental briefs and supporting evidence.
24                •   June 13: Plaintiffs’ reply briefs, if any.
25           5.       Approving this stipulation would not impact any other deadlines in this case.

26           6.       Pursuant to Local Rule 6-2(a), undersigned counsel for Defendants has submitted

27   a declaration in support of this stipulation.

28           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  2
           Case 4:19-cv-00892-HSG Document 140 Filed 05/22/19 Page 3 of 5




 1   Parties, subject to the Court’s approval, that:
 2           (1) Plaintiffs may file on or before May 29, 2019, their motions, supplemental briefs and
 3   supporting evidence in support of their request to enjoin the El Centro and Tucson projects.
 4   Defendants may file on or before June 10, 2019, their supplemental briefs and supporting
 5   evidence in opposition. Plaintiffs may file their reply briefs on or before June 13, 2019.
 6
 7
 8   A proposed order is attached.
 9
10
11   DATE: May 22, 2019                                            Respectfully submitted,
12                                                                 JAMES M. BURNHAM
                                                                   Deputy Assistant Attorney General
13
                                                                   JOHN R. GRIFFITHS
14                                                                 Director, Federal Programs Branch
15                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
16
                                                                   /s/ Andrew I. Warden
17                                                                 ANDREW I. WARDEN (IN #23840-49)
18                                                                 Senior Trial Counsel
                                                                   U.S. Department of Justice
19                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
20
                                                                   Washington, D.C. 20530
21                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
22
                                                                   Attorneys for Defendants
23
24                                                                 /s/ Dror Ladin
                                                                   Dror Ladin
25
                                                                   Noor Zafar
26                                                                 Jonathan Hafetz
                                                                   Hina Shamsi
27                                                                 Omar C. Jadwat
28                                                                 American Civil Liberties Union Foundation
                                                                   125 Broad Street, 18th Floor

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  3
           Case 4:19-cv-00892-HSG Document 140 Filed 05/22/19 Page 4 of 5



                                                                   New York, NY 10004
 1
                                                                   Tel.: (212) 549-2660
 2                                                                 Fax: (212) 549-2564
                                                                   dladin@aclu.org
 3                                                                 nzafar@aclu.org
                                                                   jhafetz@aclu.org
 4
                                                                   hshamsi@aclu.org
 5                                                                 ojadwat@aclu.org

 6                                                                 Attorneys for Plaintiffs in 4:19-cv-892-HSG

 7
 8
 9
10
11                                                                 XAVIER BECERRA
                                                                   Attorney General of California
12                                                                 ROBERT W. BYRNE
                                                                   SALLY MAGNANI
13                                                                 MICHAEL L. NEWMAN
14                                                                 Senior Assistant Attorneys General
                                                                   MICHAEL P. CAYABAN
15                                                                 CHRISTINE CHUANG
                                                                   EDWARD H. OCHOA
16                                                                 Supervising Deputy Attorneys General
17                                                                 HEATHER C. LESLIE
                                                                   JANELLE M. SMITH
18                                                                 JAMES F. ZAHRADKA II
19
                                                                   /s/ Lee I. Sherman
20                                                                 LEE I. SHERMAN
                                                                   Deputy Attorneys General
21                                                                 300 S. Spring St., Suite 1702
                                                                   Los Angeles, CA 90013
22
                                                                   Telephone: (213) 269-6404
23                                                                 Fax: (213) 897-7605
                                                                   E-mail: Lee.Sherman@doj.ca.gov
24
                                                                   Attorneys for Plaintiff State of California
25
                                                                   4:19-cv-872-HSG
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
                                                                  4
           Case 4:19-cv-00892-HSG Document 140 Filed 05/22/19 Page 5 of 5




 1
 2                                                 DECLARATION
 3           I declare, under penalty of perjury, that the factual assertions contained in this stipulation
 4   are true and correct to the best of my knowledge.
 5
                                                          /s/ Andrew I. Warden
 6
                                                          ANDREW I. WARDEN (IN Bar No. 23840-49)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Stipulation and Proposed Order
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Stipulation and Proposed Order
